Citation Nr: 1748972	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  14-30 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to accrued benefits.   

2. Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to April 1947 and April 1949 to November 1973, including service in the Republic of Vietnam.  He died in May 2009; the Appellant is the Veteran's widow.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Department of Veterans Appeals (VA) Regional Office (RO) in Togus, Maine. 

Appellate review of this appeal was conducted as part of the Pre-Hearing Conference (PHC) Pilot Program.  The Appellant initially requested a Board hearing but agreed to withdraw the request if her appeal was considered under the PHC program.  Accordingly, her request for a hearing is considered withdrawn.   


FINDINGS OF FACT

1. The Veteran did not file a claim for ischemic heart disease during his lifetime and the Appellant did not file a claim for accrued benefits.  

2. The Veteran died in May 2009.  The immediate cause of death was right middle cerebral artery stroke and the underlying causes of death were atrial fibrillation, hypertension, and elevated lipid levels.

3. During his lifetime, the Veteran was service-connected for eczema, tension headaches, residuals of a toe fracture, bilateral hearing loss, and scars.  

4. Resolving reasonable doubt in favor of the Appellant, service connection for ischemic heart disease is warranted based on the Veteran's service in the Republic of Vietnam and medical evidence showing a diagnosis of ischemic heart disease. 
5. The Veteran's ischemic heart disease caused his atrial fibrillation, which was an underlying cause of death, and thus contributed substantially and materially to his death.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to accrued benefits have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2017).

2. The criteria for service connection for the cause of the Veteran's death are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Accrued Benefits

In June 2009, the Appellant filed for service connection for the cause of the Veteran's death.  The RO denied service connection for cause of death as well as service connection for ischemic heart disease (IHD) for purposes of entitlement to retroactive benefits.  In its rating decision, the RO determined the issue of service connection for IHD for retroactive benefits was raised pursuant to Nehmer v. U.S. Veterans  Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999).  The Veteran, however, never filed for service connection for IHD during his lifetime and the Appellant did not file a claim for accrued benefits.  As the facts of this case do not raise the issue of entitlement to retroactive benefits under Nehmer, the RO's decision to raise and deny the issue of service connection for IHD for the purposes of retroactive benefits was erroneous.  
To the extent that the denial of accrued benefits has been perfected to the Board, the Board finds that the issue must be denied.  In order for an Appellant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his or her death, or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).  A "claim for VA benefits pending on the date of death" means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5).  As the Veteran did not have a claim pending at the time of his death, there is no basis in law for an award of accrued benefits and the claim is denied.   

Service Connection for Cause of Death

The Appellant contends that the Veteran had ischemic heart disease (IHD) during his lifetime as a result of his service in the Republic of Vietnam.  She argues his IHD caused atrial fibrillation, an underlying cause of death, and thus contributed substantially and materially to his death.  

There is conflicting evidence whether the Veteran had IHD during his lifetime.  A VA examiner opined that the Veteran did not have IHD in June 2011 based off a review of his medical file and the lack of evidence showing an IHD diagnosis.  In September 2016, the Appellant submitted an independent medical opinion in which the examiner opined that it was at least as likely as not the Veteran had IHD, which caused his atrial fibrillation and ultimately resulted in his death.  The examiner relied on medical literature that showed coronary artery disease is one of the most common causes of atrial fibrillation and the Veteran's prior EKG findings.  The Board finds the evidence is in relative equipoise and, resolving reasonable doubt in favor of the Appellant, finds the Veteran had IHD during his lifetime.  

The evidence further links the Veteran's IHD to service.  The Veteran served in the Republic of Vietnam and exposure to herbicides is therefore presumed.   Accordingly, service connection is warranted for his IHD. 

Finally, based on the independent medical opinion and May 2009 medical records, the Board finds that the Veteran's IHD was a contributory cause of death.  His IHD resulted in atrial fibrillation, which was an underlying cause of the Veteran's death.  The IHD thus contributed substantially and materially to his death.  Accordingly, service connection for cause of death is warranted. 

Because this constitutes a full grant of the Appellant's claims, a detailed discussion of VA's various duties to notify and assist is unnecessary.  


ORDER

Entitlement to accrued benefits is denied.

Entitlement to service connection for cause of death is granted.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


